Citation Nr: 0522870	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  97-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a stomach disorder 
claimed as gastritis duodenitis, hiatal hernia, and 
esophagitis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1970 to December 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, denied service connection for a back 
disorder and PTSD.  It also determined that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for a stomach disorder.

Regarding the stomach disorder claim, review of the record 
shows that in October 1982, the RO denied entitlement to 
service connection for a pancreas condition.  The issue of 
entitlement to service connection for a stomach disorder, 
claimed as gastritis duodenitis, a hiatal hernia, and 
esophagitis, was not addressed.  A review of the record also 
fails to show that the service connection claim for a stomach 
disorder was previously finally adjudicated.  Because the 
veteran's stomach disorder claim has not been previously 
finally denied, the issue on appeal is as stated on the title 
page.

In May 2005, the veteran appeared at a hearing before the 
undersigned.  The hearing transcript is of record.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




REMAND

The veteran seeks entitlement to service connection for PTSD.  
In August 1996 and in other correspondence received during 
the appeal, he wrote that he had received PTSD treatment at 
the Vet Center in Manhattan, New York.  By correspondence 
received that same month, it was reported that the veteran 
had received treatment from 1986 to 1988 and that his records 
had been archived.  Although the veteran's medical reports 
from 1996 to 1997 are of record, the reports dated from 1986 
to 1988 are not.  Thus, additional development in this regard 
is warranted.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

He also maintains that service connection for his back 
disorders and stomach disorders is warranted.  The record 
contains diagnoses of cervical and lumbar herniation and 
lumbosacral strain.  It also notes that the veteran 
complained of thoracic pain.  Diagnoses of gastritis 
duodenitis, hiatal hernia, and esophagitis are also of 
record.  The service medical records also document complaints 
of back and stomach pain, and the post service medical 
statements tend to indicate that the veteran's disorders may 
be related to his service-connected status post excision, 
retro-peritoneal paraganglioma via right thoraco-abdominal 
incision.  

Given the objective evidence of record and the veteran's 
appellate assertions, a contemporaneous VA examination is 
needed to ascertain whether the veteran's current back 
disorder and stomach disorders are related to active service 
or his service-connected disability.  Medical opinions 
addressing whether his service connected disability 
aggravates his nonservice-connected back disorders and 
stomach disorders are also needed.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also 38 C.F.R. § 3.159(c)(4) 
(2004).

Regarding, the veteran's claim of entitlement to service 
connection for a stomach disorder, claimed as gastritis 
duodenitis, hiatal hernia, and esophagitis, as noted above, 
the issue has been developed for appeal on a finality basis.  
The record 


however does not indicate that the veteran's claim was 
previously finally denied.  In order to avoid prejudice and 
ensure due process compliance, the veteran's claim must be 
adjudicated on a de novo basis.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Additional development in 
this regard is warranted.

Finally, the Center for Unit Records Research (CURR) was 
contacted on several occasions in order to verify the 
veteran's stressors.  In a letter of May 1999, information 
regarding attacks on Cam Ranh Bay was provided.  The writer 
indicates that the base was attacked in February 1971 and 
encloses an extract entitled Air Base Defense in the Republic 
of Vietnam 1961-73.  The extract enclosed included 
information from June 1965 to April 1970.  This information 
is not helpful as the veteran appears to have been in Vietnam 
from October 1970 to October 1971.  The correct pages of the 
report are required.  

Regrettably, the aforementioned matters are REMANDED for the 
following:  

1.  Obtain from the Veterans Center in 
Manhattan, New York, the veteran's 
medical records dated from 1986 to 1988.

2.  Obtain from CURR a copy of the 
Chronology of VA/NVA Attacks on the Ten 
Primary USAF Operating Bases in RVN from 
1961 to 1973 that references the time 
period from October 1970 to October 1971.  

3.  Schedule the veteran for a VA 
orthopedic and general examination to 
ascertain the etiology of his cervical, 
thoracic, and lumbar spine disorders, and 
gastritis duodenitis, hiatal hernia, and 
esophagitis disorders.  The claims file 
should be provided to and reviewed by the 
examiners.  


All findings should be reported in 
detail.  The examiners should address 
whether it is as least as likely as not 
(a 50 percent probability) that any of 
the veteran's back disorders and/or 
stomach disorders are related to service 
or were caused by or aggravated by his 
service-connected status post excision, 
retro-peritoneal paraganglioma via the 
right thoraco abdominal incision.

4.  Readjudicate the claims on appeal.  
All pertinent law, regulations, and 
United States Court of Appeals for 
Veterans Claims (Court) decisions should 
be considered.  If the claims remain in a 
denied status, issue to the veteran and 
his representative a Supplemental 
Statement of the Case, which includes all 
pertinent law and regulations, and a full 
discussion of action taken on the claims.  
The applicable response time should be 
allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  The 
Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is also advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2004).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


